The court charged the jury: "If you believe the defendant innocent, you will acquit him." This charge was objected to, because misleading, prejudicial, and not law — though "misleading" or "prejudicial" is not stated in the bill of exceptions. That it was law can not be questioned. To this charge might have been urged the objection that it required the jury to believe the defendant innocent before they could acquit him, the rule being, that "guilt must be established beyond a reasonable doubt, or they should acquit him." That such an impression was made upon the minds of the jury is not at all probable when the whole charge is looked to. The court charged: "The defendant in a criminal case is presumed to be innocent until his guilt is established by legal evidence beyond a reasonable doubt; and in case you have a reasonable doubt as to the defendant's guilt you will acquit him, and say so by your verdict, 'Not guilty.' "
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 143